IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-11-00367-CV

                              IN RE ANTONIO GARZA III



                                     Original Proceeding



                              MEMORANDUM OPINION


       In this original proceeding, Relator seeks mandamus relief against the

Respondent County Clerk of Brazos County for the Clerk’s alleged failure or refusal to

provide Relator, who is in prison, with a certified copy of his final divorce decree.

       A court of appeals has no jurisdiction to issue a writ of mandamus against a clerk

except to protect or enforce its jurisdiction. See TEX. GOV’T CODE ANN. § 22.221 (West

2004); In re Simmonds, 271 S.W.3d 874, 879 (Tex. App.—Waco 2008, orig. proceeding).

Given Relator’s allegations, the exception is not applicable.

       We lack jurisdiction to decide this original proceeding against the county clerk

and therefore dismiss it.1



1 Relator’s (petition for) writ of mandamus has several procedural deficiencies. It does not include the
certification required by Rule of Appellate Procedure 52.3(j). See TEX. R. APP. P. 52.3(j). It lacks an
                                                         REX D. DAVIS
                                                         Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed October 5, 2011
[OT06]




appendix and a certified or sworn record, as required by Rules 52.3(k) and 52.7(a)(1). See id. 52.3(k),
52.7(a)(1). And, it lacks proof of service on the Respondent County Clerk; the certificate of service notes
service on only the Clerk of this Court. A copy of all documents presented to the Court must be served on
all parties to the proceeding and must contain proof of service. Id. 9.5; 52.2. Because of our disposition
and to expedite it, we will implement Rule 2 and suspend these rules in this proceeding. Id. 2.

In re Garza                                                                                         Page 2